Citation Nr: 1200576	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  05-11 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for psoriasis.  

2. Entitlement to a rating in excess of 30 percent for hypertensive cardiovascular disease.

3. Entitlement to a higher rate of special monthly compensation (SMC).  

4. Entitlement to an effective date earlier than February 24, 2004, for the grant of service connection and a compensable rating for hypertensive cardiovascular disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from October 1962 to January 1983.  The increased rating and effective date issues are before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Manila VARO, which granted service connection for hypertensive cardiovascular disease, rated 30 percent, effective March 1, 2004.  The claim for a higher rate of SMC arose from a December 2008 rating decision.

The Veteran had also appealed the denial of service connection for residuals of a stroke; however, a November 2010 rating decision granted service connection for cerebrovascular accident (which represents a full grant of that claim).  

The issues of service connection for psoriasis, the matter of the rating for hypertensive cardiovascular disease, and entitlement to a higher rate of SMC are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1. The Veteran filed a claim of service connection for heart problems and chest pains on February 23, 1995; he timely filed a notice of disagreement (NOD)with the March 2000 rating decision denial of such claim; a statement of the case (SOC) was not issued pursuant to that NOD, and his claim (and appeal in the matter remained pending.  

2.  An April 2007 (while the February 1995 claim for such benefit remained pending) rating decision granted the Veteran service connection for hypertensive cardiovascular disease.


CONCLUSION OF LAW

An effective date of February 23, 1995 is warranted for the Veteran's award of service connection for hypertensive cardiovascular disease.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § § 3.155.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board notes that it has reviewed all of the evidence in the Veteran's voluminous claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's original claim of service connection for "heart problems" and "chest pain", as well as several other disorders, was received on February 23, 1995.  The RO made various attempts to develop the claim and scheduled VA examinations.  In January 1997 the VA examinations were cancelled as the Veteran had failed to report for the examinations scheduled in December 1996.  

The next chronological record associated with the claims folder was another claim for service connection filed in November 1998 which referenced the earlier claim.  Service connection for heart disease was subsequently denied in a March 2000 rating decision.  In December 2000, the Veteran submitted a letter which he referred to as a "letter of disagreement . . . on the rating of March 6, 2000."  He specifically noted that he disagreed with "items 7 trough [sic] 19."  Entitlement to service connection for heart disease was listed as item 7.

On March 1, 2004, the RO received a claim from the Veteran wherein he referred to his "active disagreement with VA for . . . item 7 . . . of rating decision dated 03/02/2000, that I claimed as palpitating heart . . . ."  In the subsequent September 2004 rating decision, the RO treated the March 1, 2004, claim for service connection for heart disease as a claim to reopen and denied the claim.  

The Veteran filed a NOD with the September 2004 rating decision in October 2004.  He filed a substantive appeal in March 2005 after the March 2005 statement of the case was issued.  During the pendency of that "appeal," an April 2007 rating decision granted service connection for hypertensive cardiovascular disease, effective March 1, 2004.

The critical question in this matter is whether March 2000 rating decision is final, as a final rating decision would serve as a bar to an effective date earlier than the date of the "claim to reopen" in March 2004.  See 38 U.S.C.A. §§ 5110, 7105.  In other words, it must be assessed whether the Veteran timely filed an appeal of the 2000 denial.  If he timely appealed the March 2000 rating decision, that decision did not become final and is not a bar to an earlier effective date (and his February 23, 1995 claim remained pending).  

Given that the evidence of record includes the December 2000 correspondence from the Veteran which is easily construed as a NOD with the March 2000 rating decision, and resolving any remaining doubt in the Veteran's favor, as is required by the law, the Board finds that the February 1995 claim remained pending until the ultimate grant of service connection in 2007.  Accordingly, service connection for the Veteran's hypertensive cardiovascular disease is warranted effective from February 23, 1995.  




ORDER

An earlier effective date of February 23, 1995 is granted for award of service connection for hypertensive cardiovascular disease.


REMAND

Regarding the claim for an increased rating for hypertensive cardiovascular disease, the RO's implementation of the Board's award of an earlier effective date of service connection for hypertensive cardiovascular disease will require rating the disability for the period prior to February 2004 in the first instance.  As such action will have impact on the increased initial rating claim, appellate review of the claim for increase must be deferred pending the RO's initial consideration. 

Regarding the Veteran's claim seeking  a higher rate of SMC, he asserted, after receiving notice of a December 2008 rating decision, "I disagree with your decision in regards to the rates of compensation that you have given me."  He stated:

Although you have granted me an evaluation of my hearing loss to 100% disabling effective August 11, 2008 that also entitle [sic] me to a special monthly compensation.  I believe that the rate you have given me was not in accordance to the rate as provided under 38 U.S.C.A. Chapter 11, section 1114(k) (Rates of Wartime Disability compensation) and section 3.350(a)(5)(Special Monthly Compensation ratings) which is payable in addition to the basic rate of compensation.  In reference to the Rating table for disability ratings and SMC rate table (effective 12/1/01), the rate that you have evaluated to me was lesser than what was specified in this [sic] two rating tables.

The June 2009 SOC explained in detail how the RO had reached the monthly rate.  The SOC noted the Veteran's monthly compensation as of December 1, 2008, equaled $2,823.00 for the 100% rating and $96.00 for SMC-K.  His representative argues that the Veteran is entitled to SMC at the "S" rate and that the Veteran's rate would have "temporarily changed (elevated) during the separate, second total evaluation for a stroke [granted in a November 2010 rating decision]; then kicked in again following the reduction of the stroke from 100 to 10 percent."  See Informal Hearing Presentation at 3.  This specific claim for a higher rate of SMC (at the "S" rate) must be considered by the RO in the first instance. 

Finally, a March 2000 rating decision denied a claim of service connection for psoriasis.  In December 2000, the Veteran submitted a letter which he referred to as a "letter of disagreement . . . on the rating of March 6, 2000."  He specifically noted that he disagreed with "items 7 trough [sic] 19."  Service connection for psoriasis was listed as item 17.  The filing of a timely NOD initiates the appeal process.  As a SOC has not been issued with respect to the psoriasis claim, the Board is required to remand the matter for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue a SOC in the matter of service connection for psoriasis.  The Veteran should be advised that this matter will only be before the Board if he timely perfects an appeal by submitting a substantive appeal.  If there is such a timely substantive appeal after the issuance of the SOC, such matter should be returned to the Board for appellate consideration.  

2. The issues remaining on appeal should be readjudicated, to include the assignment of the initial rating the Veteran's hypertensive cardiovascular disease from February 1995 and consideration of the claim for SMC at the "S" rate.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate SSOC (that explains in detail why the benefit sought is not warranted) and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


